947 F.2d 951
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tariq AL-HARK, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Vernon L. MOUTON, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Larry PETTIS, Defendant-Appellant.
Nos. 90-10233, 90-10234 and 90-10403.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 7, 1991.Decided Oct. 30, 1991.

1
Before PREGERSON and O'SCANNLAIN, Circuit Judges, and BURNS,** District Judge.


2
ORDER*


3
Having heard the oral arguments of counsel for the appellants and the government, and having considered the briefs filed by the parties, we conclude that the district court did not err in its pre-trial rulings regarding suppression of evidence and election of counts.


4
The court also properly admitted evidence at trial regarding prior acts under Federal Rule of Evidence 404(b), and properly denied motions for mistrial.


5
Furthermore, the district court correctly found appellant Pettis to be a manager or supervisor, and offered sufficient reasons for selecting his particular sentence from the Guideline range.


6
Consequently, we affirm the convictions and sentences of all appellants.


7
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3


**
 The Honorable James M. Burns, Senior United States District Judge for the District of Oregon, sitting by designation